PER CURIAM.
Because the circuit court lacked subject matter jurisdiction to consider Appellant’s independent action at law for a deficiency decree in this post-foreclosure proceeding, the order on appeal is void, and hereby quashed. See Higgins v. Dyck-O’Neal, Inc., 201 So.3d 157, 166-67 (Fla. 1st DCA 2016) (holding that a party is not entitled to pursue a separate action for deficiency judgment where the foreclosure complaint includes a prayer for a deficiency judgment and the foreclosure court reserves jurisdiction to enter a deficiency judgment). In so ruling, we certify conflict with Garcia v. Dyck-O’Neal, Inc., 178 So.3d 433 (Fla. 3d DCA 2015); Dyck-O’Neal, Inc. v. Hendrick, 200 So.3d 181 (Fla. 5th DCA 2016); Gdovin v. Dyck-O’Neal, Inc., 198 So.3d 986 (Fla. 2d DCA 2016); Dyck-O’Neal, Inc. v. McKenna, 198 So.3d 1038 (Fla. 4th DCA 2016).
WOLF, RAY, and MAKAR, JJ., CONCUR.